Citation Nr: 1123321	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  07-36 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the Veteran's cervical myositis and degenerative disc disease of C5-C6 with bulging of the annulus fibrosis (cervical spine disability).  

2.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected cervical radiculopathy of the left upper extremity.

3.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected cervical radiculopathy of the right upper extremity. 

4.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected tinea versicolor (skin disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to November 1982, and from October 2002 to September 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

The Board notes that the Veteran's claims file has seven pages of untranslated treatment records from the Centro Terapeutico del Sur.  These records, from September to October 2005, detail the Veteran's treatment for bilateral carpal tunnel syndrome, a condition for which he is not service-connected.  VA treatment records from this same time note that the Veteran was undergoing private treatment for his carpal tunnel syndrome.  As it is clear from both the private and VA treatment records that the untranslated documents would have no bearing on the Board's decision, the Board shall not remand the Veteran's claim for translation of irrelevant documents.  


FINDINGS OF FACT

1.  The Veteran's myositis and degenerative disc disease of the cervical spine do not result in unfavorable ankylosis of the entire cervical spine, nor has the Veteran been prescribed bed rest by a physician for his cervical spine disability.  

2.  The Veteran's cervical radiculopathy of the left upper extremity results in mild - but not moderate - incomplete paralysis.  

3.  The Veteran's cervical radiculopathy of the right upper extremity results in mild - but not moderate - incomplete paralysis.  

4.  The Veteran's tinea versicolor is not shown to affect an area of more than 40 percent of the entire body or more than 40 percent of exposed areas, nor did the condition require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past twelve-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the Veteran's cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5235-5243 (2010).

2.  The criteria for a rating in excess of 20 percent for the Veteran's cervical radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.27, 4.40, 4.45, 4.124a, DC 8510 (2010).

3.  The criteria for a rating in excess of 20 percent for the Veteran's cervical radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.27, 4.40, 4.45, 4.124a, DC 8510.

4.  The criteria for a rating in excess of 30 percent for the Veteran's tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.118, DCs 7800-7806 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A review of the procedural history of the Veteran's claims is instructive.  The Veteran first sought service connection for each of the conditions now on appeal in December 2003, shortly after the conclusion of his second period of active service.  The RO granted service connection for the Veteran's tinea versicolor in an August 2004 rating decision, assigning a 10 percent disability rating.  The RO then granted service connection for the Veteran's cervical spine disability and radiculopathy of the bilateral upper extremities in a December 2004 rating decision.  The RO assigned disability ratings of 30 percent for the Veteran's cervical spine disability, 20 percent for the radiculopathy of the right upper extremity, and a noncompensable rating for the radiculopathy of the left upper extremity.  The Veteran filed a Notice of Disagreement with these rating decisions in March 2005.  In August 2005, the RO issued two Statements of the Case that declined to increase any of his evaluations.  The Veteran did not at that time file a Substantive Appeal.  

The issues currently before the Board originated with an October 2005 claim.  In a June 2006 rating decision, the RO increased the Veteran's evaluation for his left upper extremity radiculopathy from noncompensably rated to 20 percent, and it increased his evaluation for his tinea versicolor from 10 percent to 30; the RO declined to increase the Veteran's other two evaluations.  The Veteran filed a Notice of Disagreement with this decision in May 2007.  The RO issued a Statement of the Case in September 2007, and the Veteran submitted a Substantive Appeal in November 2007.  After sending the Veteran additional notice regarding his claims in June 2008, the RO issued a Supplemental Statement of the Case in June 2009.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Each of the Veteran's claims for an increased rating is evaluated separately below.  

Cervical Spine Disability

The Veteran's cervical spine disability has been rated as 30 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine, codified at 38 C.F.R. § 4.71, DCs 5235-5243.  Pursuant to the General Rating Formula, a 30 percent rating is assigned either when forward flexion of the cervical spine is 15 degrees or less or with favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  Id. at Note (2).  

As the Veteran suffers from degenerative disc disease in his cervical spine, his disability may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Id.  In evaluating the Veteran's disability, the Board shall apply whichever formula results in a higher evaluation.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran underwent a VA spine examination in April 2006.  The Veteran described suffering from neck pain that usually lasts from three to four hours.  He stated that medicine gives him mild relief.  He described the pain being aggravated by use, but stated that he experience no additional limitation of motion during any flare-ups.  The Veteran also denied suffering from malaise, dizziness, visual disturbances, bowel or bladder complaints, or erectile dysfunction as a result of his cervical spine disability.  

Upon examination, the examiner noted that the Veteran walked without any assistive devices, and he did not use any cervical brace.  The Veteran was able to ambulate for 10 to 20 minutes, and he denied a history of falls.  The examiner did find tenderness upon palpation at the cervical paravertebral muscles; the Veteran also suffered from spasms in these muscles and in his trapezius.  Though the examiner found evidence of reversed lordosis, the Veteran's cervical spine showed no evidence of ankylosis, abnormal kyphosis, or scoliosis.  The examiner described the Veteran as being independent in self-care and activities of daily living, and that he is able to work full-time with no restrictions or accommodations.  The Veteran denied being hospitalized, seen in the emergency room, or being recommended bed rest because of his cervical spine disability.  

Range of motion testing revealed that the Veteran had forward flexion from 0 to 25 degrees that was painful in the last 10 degrees.  The Veteran had extension from 0 to 10 degrees that was painful; the examiner stated that the Veteran had a functional loss of 35 degrees due to pain.  The Veteran had left and right lateral flexion of 0 to 30 degrees with pain from 20 to 30 degrees and a functional loss of 15 degrees due to pain.  The Veteran had left and right lateral rotation from 0 to 50 degrees with pain in the last 10 degrees and a functional loss of 30 degrees due to pain.  
Repetitive flexion of the cervical spine resulted in pain, but not in fatigue, weakness, or functional loss.  

There is no other relevant material in the Veteran's claims file regarding this claim.  A review of the Veteran's VA treatment records shows that the Veteran frequently complained of neck pain.  As these records do not provide range of motion testing or show that the Veteran was hospitalized or prescribed bed rest for his disability, they are ultimately of little importance in the Board's decision.  

Based on the evidence summarized above, the Board finds that the Veteran's disability does not rise to the level of the 40 percent rating.  Again, under the General Rating Formula, a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5235-5242.  Here, in the April 2006 VA spine examination, the examiner stated that the Veteran's cervical spine was not ankylosed, precluding the 40 percent rating.  Further, the Veteran stated that he has not been prescribed bed rest for his cervical spine disability, and a review of the private and VA treatment records does not show that such rest has ever been prescribed.  Accordingly, a 40 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  As the Veteran's symptoms have remained consistent over the appeals period, staged ratings are not at issue.  Also, because repetitive motion in the Veteran's cervical spine did not result in any further loss of motion, an increased rating under DeLuca is not applicable.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating. An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's cervical spine disability.  The VA examination found that the Veteran suffers from pain and decreased range of motion in his cervical spine, and these symptoms are contemplated under the applicable rating criteria.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's cervical spine disability does not result in unfavorable ankylosis of the entire cervical spine, and that the Veteran has not been prescribed bed rest for his disability.  Accordingly, the Board concludes that the criteria for a 40 percent rating have not been met.  .  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.71a, DCs 5235-5243.

Cervical Radiculopathy of the Bilateral Upper Extremities 

The above mentioned General Rating Formula for Diseases and Injuries of the Spine provides that "any associated objective neurologic abnormalities" related to a spine disability are to be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, DCs 5235-5242, Note (1).  Here, as the Veteran suffers from cervical radiculopathy in both his left and right upper extremities, these disabilities have been service-connected and separately rated.

The Veteran's cervical radiculopathy of the left and right upper extremities has each been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.124a, DC 8510.  Under that Diagnostic Code, a 20 percent rating is assigned for mild incomplete paralysis for either the major or the minor extremity.  Moderate incomplete paralysis of the major extremity is assigned a 40 percent rating, while such incomplete paralysis of the minor extremity is assigned a 30 percent rating.  Severe incomplete paralysis of the major extremity is assigned a 50 percent rating, while severe incomplete paralysis of the minor extremity is assigned a 40 percent rating.  Finally, complete paralysis (manifested when all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected) is assigned a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity.  

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  Id.  

The Board notes that the terms "slight," "moderate," and "severe" under Diagnostic Code 8510 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Veteran's April 2006 VA spine examination also recorded findings regarding the Veteran's radiculopathy.  Upon examination, the Veteran was noted to have decreased pinprick sensation in both of his upper extremities without following any specific dermatome.  Both the Phalen's test and Tinel's test were positive bilaterally.  A motor examination showed no atrophy of the Veteran's upper extremities, as the Veteran has normal tone and strength of 5 out of 5 proximally and distally.  

There is no other relevant information in the claims file regarding the Veteran's radiculopathy.  

Given these findings, the Board finds the 20 percent rating assigned to each extremity to be appropriate.  Again, a 20 percent rating is assigned with mild incomplete paralysis of either the major or the minor extremities.  Here, with the Veteran's decreased pinprick sensation, his radiculopathy meets this mild threshold.  An increased rating (either 40 percent for the Veteran's major extremity or 30 percent for his minor extremity) would only be warranted if the Veteran had moderate incomplete paralysis of his upper extremities.  As noted by the examiner, however, despite the Veteran's decreased pinprick sensation, he nonetheless has no atrophy in his upper extremities.  His extremities are of normal tone, and he has full strength proximally and distally.  Absent any further loss of sensation or motor skills, the Board cannot find that the Veteran's disability rises to the level of moderate incomplete paralysis.  Also, as the Veteran's symptoms have remained consistent over the appeals period, staged ratings are not at issue.  

As above, the Veteran's radiculopathy is not so severe as to warrant an extraschedular rating.  Once again, the applicable rating criteria are adequate to evaluate the Veteran's radiculopathy.  The evidence shows that the Veteran has decreased sensation, but not motor skills or muscle tone, in his upper extremities.  Such decreased sensation is contemplated by the applicable rating criteria.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's bilateral cervical radiculopathy of the upper extremities results in mild, but not moderate, incomplete paralysis.  Accordingly, the Board concludes that the criteria for a 30 or 40 percent rating for the Veteran's radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.27, 4.40, 4.45, 4.124a, DC 8510.

Skin Disorder

The Veteran also seeks a rating in excess of 30 percent for his service-connected tinea versicolor.  For the reasons that follow, his claim shall be denied.  

Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  The Board notes, however, that the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  As the Veteran submitted his claim in October 2005, his skin disorder shall be evaluated under the previous criteria.  

The Veteran's skin disorder has been rated as 30 percent disabling under Diagnostic Code 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, Diagnostic Code 7813 provides that dermatophytosis (including tinea versicolor) must be rated as either scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or dermatitis (Code 7806), depending on the predominant disability.  Here, the Veteran's skin disorder is more closely related to dermatitis than scars and will be rated as such.  

Under Diagnostic Code 7806, a 30 percent rating is assigned with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is provided where there is more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).

The Veteran underwent a VA skin examination in April 2006.  The Veteran stated that he suffered from a rash since his military service.  He described his rash as being exacerbated by sun exposure and improved - but not completely controlled - by medication.  The Veteran stated that he used Lotrisone cream twice per day on the affected areas, resulting in no side effects.  

Upon examination, the examiner noted that the Veteran's rash was located on his trunk and extremities, resulting in hypopigmented and slightly scaling patches.  The examiner stated that 20 percent of the entire skin was affected, but no exposed skin was affected.  The Veteran did have hyperpigmented macules on his face, affecting less than 1 percent of the exposed skin.  The Veteran's rashes did not result in scarring or disfigurement, nor did they result in an inability to perform his daily activities or engage in a gainful activity.  

There is no other evidence in the Veteran's claims file that is material to the Board's determination here.

The April 2006 VA examination shows that the 30 percent rating assigned is appropriate.  Again, a 30 percent rating is assigned in part when a skin disorder covers 20 to 40 percent of the entire body.  Here, as the examiner described the Veteran's tinea versicolor as affecting 20 percent of his body, the Veteran meets the criterion for a 30 percent rating.  

An increased 60 percent rating would only be warranted if the Veteran's skin disorder affected more than 40 percent of his entire body, affected more than 40 percent of the exposed areas, or required constant or near-constant systemic therapy.  38 C.F.R. § 4.118, DC 7806 (2008).  The Veteran meets none of these criteria.  The Veteran's skin disorder affects less than 40 percent of his entire body, it affects less than 40 percent of his exposed areas, and though he uses a topical cream, there is no evidence that he has been prescribed constant or near-constant systemic therapy.  Also, as the Veteran's symptoms have remained consistent over the appeals period, staged ratings are inapplicable.  

The Board has considered whether any alternative diagnostic codes would be appropriate.  As noted above, since the service-connected disorder does not involve scars, Diagnostic Codes 7801-7805 are not applicable.  There is no evidence that the Veteran's skin disorder causes disfigurement of the head, face or neck so Diagnostic Code 7800 is inapplicable.  Furthermore, with the exception of Diagnostic Code 7813, the Veteran has never been diagnosed with any of the skin disorders listed in Diagnostic Codes 7807-7833 and thus, they are not applicable.

Finally, the Veteran's skin disorder does not warrant an extraschedular rating.  The evidence shows that the Veteran suffers from a skin disorder that affects some 20 percent of his body.  Such symptoms are accounted for under the applicable diagnostic code, so the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's tinea versicolor is not shown to affect an area of more than 40 percent of the entire body or more than 40 percent of exposed areas, nor did the condition require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past twelve-month period.  Accordingly, the Board concludes that the criteria for a 60 percent rating for the Veteran's skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.118, DCs 7800-7833 (2008).  


II.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2005 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A subsequent June 2008 letter provided the Veteran with information about the specific disabilities for which he was seeking an increased rating and the rating criteria for each disability.  Though this was not sent to the Veteran prior to the June 2006 rating decision, the case was readjudicated following the Veteran's being sent this letter.  Accordingly, any prejudice for his not receiving this notice earlier has been overcome. 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of the Veteran's post-service VA treatment, and records of the Veteran's post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to each of his claims on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating for the Veteran's cervical myositis and degenerative disc disease of C5-C6 with bulging of the annulus fibrosis is denied.  

An increased rating for the Veteran's cervical radiculopathy of the left upper extremity is denied.

An increased rating for the Veteran's cervical radiculopathy of the right upper extremity is denied.  

An increased rating for the Veteran's tinea versicolor is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


